DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgment is made of the response filed on 14 January 2021, where:
The Terminal Disclaimer filed on 14 January 2021 has been Approved.  Accordingly, the Double Patenting Rejections of Claims 1-12 has been withdrawn.
The Specification has been amended.
Allowable Subject Matter
Claims 1-20 allowed.
The following is an examiner’s statement of reasons for allowance: the primary reason for the allowance of the claims in this case is the inclusion of: in re claim 1, a body for a semi-truck vehicle that includes electric drive train, where the frontmost side of the cargo door is located adjacent to the rearmost portion of the front wheel, where a portion of the cargo door is positioned behind the seat at a last a portion of the seat is disposed forward of a line defining the rearmost portion of the front wheel well and the door opens to provide access to the cabin of vehicle from a backside of the seat; in re claim 13, the inclusion of a portion of the seat located forward of a line defining the rearmost portion of the front wheel well and the door is located on the body such that the frontmost side of the door is adjacent to the rearmost portion of the front wheel well; in re claim 20
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN L SWENSON whose telephone number is (571)270-5572.  The examiner can normally be reached on Monday - Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Shriver can be reached on (303) 297-4337.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BRIAN SWENSON
Primary Examiner
Art Unit 3618